MEMORANDUM OF DECISION.
The defendant, Henry Storer, appeals from his conviction of unlawful sexual contact, 17-A M.R.S.A. § 255(1)(C) (Supp. 1987), and gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (Supp.1987), following a jury trial in the Superior Court, Piscata-quis County. On appeal, Storer challenges the sufficiency of the evidence, contending in particular that the victim’s testimony was internally inconsistent. We conclude, on the contrary, that on the basis of all the evidence viewed in the light most favorable to the prosecution, the jury rationally could have found beyond a reasonable doubt every element of the offenses charged. State v. Barry, 495 A.2d 825, 826 (Me.1985); State v. Pelletier, 534 A.2d 970, 972 (Me.1987).
The entry is:
Judgment affirmed.
All concurring.